DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    ALEX MIGUES VILLAVICENCIO,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

              Nos. 4D15-1212, 4D15-1213, and 4D15-1214

                           [November 4, 2015]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case Nos.
14CF005524AMB, 14CF005526AMB, and 14CF004846AMB.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   We affirm the defendant’s convictions and sentences. However, we
remand the case to the trial court and direct the court to enter a written
sentence for count II of circuit court case number 14CF005524AMB. The
court orally pronounced a ten-day time served sentence on that count, but
the record does not contain the written sentence for that count.

   Affirmed and remanded.

WARNER, GERBER, and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.